            Case 1:21-cv-02136-UNA Document 3 Filed 08/23/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
                                                                                        FILED
                                                                                         AUG 23 2021
                                                                                   Clerk, U.S. District & Bankruptcy
                                                                                   Court for the District of Columbia
SHAUN RUSHING,                                 )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Civil Action No. 21-2136 (UNA)
                                               )
                                               )
CITY OF CAPE GIRADEAU,                         )
                                               )
                Defendant.                     )


                                  MEMORANDUM OPINION

       This matter, brought pro se, is before the Court on review of plaintiff’s application to

proceed in forma pauperis (“IFP”), ECF No. 2, and his complaint, ECF No. 1. The application

will be granted, and this case will be dismissed for want of jurisdiction. See Fed. R. Civ. P.

12(h)(3) (requiring the court to dismiss an action “at any time” it determines that subject matter

jurisdiction is wanting).

       The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a “federal question” is presented or the parties are of diverse citizenship and the

amount in controversy exceeds $75,000. “For jurisdiction to exist under 28 U.S.C. § 1332, there

must be complete diversity between the parties, which is to say that the plaintiff may not be a

citizen of the same state as any defendant.” Bush v. Butler, 521 F. Supp. 2d 63, 71 (D.D.C.

2007) (citing Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373-74 (1978)). It is a

“well-established rule” that for an action to proceed in diversity, the citizenship requirement




                                                   1
          Case 1:21-cv-02136-UNA Document 3 Filed 08/23/21 Page 2 of 2




must be “assessed at the time the suit is filed.” Freeport-McMoRan, Inc. v. K N Energy, Inc.,

498 U.S. 426, 428 (1991).

       A party seeking relief in the district court must at least plead facts that bring the suit

within the court’s jurisdiction. See Fed. R. Civ. P. 8(a). Failure to plead such facts warrants

dismissal of the action.

       Plaintiff is a resident of Grand Rapids, Michigan, who has sued the City of Cape

Giradeau in an unspecified State for “$110 Trillion dollars.” In the one-page pleading, Plaintiff

alleges that the City and Police Department charged him for crimes that he did not commit.

Although he mentions discrimination, Plaintiff has neither specified the basis of federal court

jurisdiction nor pled facts establishing jurisdiction. In addition, Plaintiff has not complied with

this court’s local rule to list in the caption of the complaint Defendant’s official address, see

LCvR 5.1(c), nor is the address provided within the four corners of the pleading. Therefore, this

action will be dismissed. A separate order accompanies this Memorandum Opinion.



                                                       _________/s/_______________
                                                       EMMET G. SULLIVAN
                                                       United States District Judge
Date: August 23, 2021




                                                  2
